Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-16, 18-19, 21-23 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Snyder et al (2005/0211389). 
Snyder et al figures 3-6 shows an apparatus comprising: a support member(26);
a flexible elongate member (24, 84, 100) to extend and retract through an opening (40) in the support member; and a stop member (78) including a region to interface with the flexible elongate member, the stop member to engage with structure (50, indirectly) of the support member surrounding the opening to limit a distance with which the flexible elongate member extends through the opening, the stop member to cooperate with the structure (50 by part 80 or 52) of the support member to maintain a gap (located in the area of 40) between a surface of the region of the stop member and the structure of the support member, a width of the gap being equal to or greater than a thickness of the flexible elongate member.
	Per claim 2, Snyder et al further shows the flexible elongate member includes a sleeve(84, 86, 88), the stop member to extend through the sleeve.
	Per claim 3, Snyder further shows a protrusion(52) at a point of contact between the stop member and the structure of the support member, a size of the protrusion corresponding to the width of the gap.
	Per claims 4-5, Snyder further shows the protrusion is on the stop member (when in contact), the protrusion is on the structure of the support member.
	Per claims 11-14, Snyder further shows the structure of the support member surrounding the opening includes spacers(52) to engage the stop member, the spacers positioned at locations along the opening spaced apart from the region of the stop member when the stop member is engaging the structure, wherein a thickness of the spacers corresponds to the width of the gap, wherein the spacers include a first spacer to engage an upper end of the stop member and a second spacer to engage a bottom end of the stop member(inherently so as part 52 extends from top to bottom), wherein the spacers include a third spacer positioned between the first and second spacers(inherently so as part 52 extends from top to bottom).
	Per claims 15-16, 18, Snyder further shows the flexible elongate member is associated with a panel, the panel including an upper edge and a lower edge, at least one of the upper edge or the lower edge including an elongate component (24) having a greater thickness than portions of the panel spaced apart from the at least one of the upper edge or the lower edge( par 16-17), wherein the elongate component is a cord
, wherein the flexible elongate member is associated with a panel, the apparatus further including a roller supported by the support member in a vertical direction, the panel to wrap around the roller when the panel is retracted through the opening, the elongate component to facilitate different wraps of the panel around the roller to be at substantially consistent heights along a vertical length of the roller (par 38, 41).
	Per claim 19, Snyder further shows an apparatus, comprising: a first support member(26); a second support member(28) to be spaced apart from the first support member; a panel (100, figure 3) having a distal end and a proximal end, the panel to extend between the first and second support members when in a blocking position with the proximal end supported by the first support member and the distal end supported by the second support member; a stop member(78) to be supported by the panel adjacent the proximal end, the stop member to be urged against a first point of engagement on the first support member in response to a force applied to the panel when in the blocking position; and a bar (74) to be supported by the panel adjacent the distal end, the bar to be urged against a second point of engagement on the second support member, a length of the panel extending between the stop member and the bar being greater than a distance between the first point of engagement and the second point of engagement by less than a thickness of the bar, an elongate flexible component to extend along an upper edge of the panel when in the blocking position
	Per claims 21-23, Snyder further shows the panel includes a pliable load bearing material, the pliable load bearing material to be attached to a first portion of the stop member, the stop member to interface with the first point of engagement at a second portion of the stop member spaced apart from the first portion of the stop member,
 a mounting plate to be attached to the second support member, the mounting plate to support a bracket corresponding to the second point of engagement, at least one of the mounting plate or the second support member including an elongate slot to selectively adjust the distance between the first point of engagement and the second point of engagement along a range defined by a length of the elongate slot (par 45), wherein the panel does not directly contact the first support member when the panel is extended in the blocking position and no force is applied to the panel.
Claim(s) 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Robinson (2007/0176158).
Robinson figures 1-2 shows an apparatus comprising: a support member (12, 14); a panel (24) to extend and retract through a slot (22) in the support member; and
a stop member (48, 38) having a dimension larger than the slot such that the stop member cannot pass through the slot, a load bearing material of the panel to be coupled to a first portion of the stop member (see figure 2), a second portion (the part 40) of the stop member to engage the support member (16, and its connecting bottom) surrounding the slot to limit an extent the panel is to extend out through the slot and to maintain a gap between a surface of the first portion of the stop member and the support member, the gap to provide clearance between the stop member and the support member through which the load bearing material is to pass.
Claim(s) 1, 6-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Robinson (2007/0176158).
Per claim 1, Robinson shows an apparatus comprising: a support member(14, 12); a flexible elongate member (24) to extend and retract through an opening (22) in the support member; and a stop member (48, 44, 40) including a region to interface with the flexible elongate member, the stop member to engage with structure (16 and its bottom/top end 26, 42) of the support member surrounding the opening to limit a distance with which the flexible elongate member extends through the opening, the stop member to cooperate with the structure of the support member to maintain a gap (the area between 48 and 16) between a surface of the region of the stop member and the structure of the support member, a width of the gap being equal to or greater than a thickness of the flexible elongate member.
	Per claims 6-7, Robinson shows the stop member (48, 44, 46, 38) is elongate along a central axis, and the region corresponds to an inset surface (the inset from the edges of 44. 46 to surface 48) of the stop member positioned between first and second protruding surfaces (44, 46) of the stop member, the inset surface a first distance from the central axis, the first protruding surface a second distance from the central axis greater than the first distance, wherein a difference between the first distance and the second distance corresponds to the width of the gap.
	Per claim 8, Robinson further shows the stop member includes a core and first and second protruding segments (44, 46) rigidly attached to the core, an outer surface (48) of the core corresponding to the inset surface, and an outer surface of the first protruding segment corresponding to the first protruding surface.
	Per claim 9, Robinson further shows the flexible elongate member is associated with a panel, the panel to extend horizontally, the panel having a height extending from a lower edge to an upper edge, the inset surface extending a length along the stop member substantially corresponding to the height of the panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (2005/0211389).
Snyder shows all the claimed limitations except for the elongate flexible component having a thickness of at least 0.25 inches.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Snyder’s structures to show the elongate flexible component having a thickness of at least 0.25 inches since it would been an obvious matter of engineering design choice to choose the component as thick as needed to provide the needed strength for the barrier as long as the barrier can still fit within the slot of the structure.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not provide sufficient motivation to modify Robinson to show 
the stop member including a second inset surface to interface with the second strap, the stop member including a third protruding surface positioned between the first and second inset surfaces in combination with other claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different fence apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

5/4/2022